Filed 2/4/15 P. v. Gallow CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)



THE PEOPLE,                                                                                  C076677

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F07160)

         v.

STEVEN LAWRENCE GALLOW,

                   Defendant and Appellant.




         Appointed counsel for defendant Steven Lawrence Gallow has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         Defendant was charged by consolidated information with theft of a vehicle (Veh.
Code, § 10851, subd. (a)--count one), receipt of stolen property (Pen. Code, § 496d, subd.



                                                             1
(a)--count two),1 misdemeanor possession of burglary tools (§ 466--count three), four
counts of driving under the influence (Veh. Code, §§ 23152, subds. (a) & (b), 23550.5--
counts four, nine, ten, & thirteen), two counts of driving a motor vehicle on a suspended
license (Veh. Code, § 14601.2, subd. (a)--counts five & twelve), misdemeanor being
under the influence of a controlled substance (Health & Saf. Code, § 11550, subd. (a)--
count six), possession of a controlled substance, methamphetamine, for sale (Health &
Saf. Code, § 11378--count seven), unlawful possession of ammunition (§ 30305, subd.
(a)(1)--count eight), evasion of a police officer (Veh. Code, § 2800.1, subd. (a)--count
eleven), possession of a controlled substance, methamphetamine (Health & Saf. Code,
§ 11377, subd. (a)--count fourteen), misdemeanor use of force or violence on a peace
officer (§ 243, subd. (c)(1)--count fifteen), and misdemeanor resisting lawful detention or
arrest by false representation (§ 148.9, subd. (a)--count sixteen). The information alleged
that, as to counts eight, nine, and ten, defendant committed the charged offenses while
released from custody on bail or his own recognizance before final judgment on a prior
felony (§ 12022.1) and, as to counts four, nine, ten, and thirteen, defendant had two prior
convictions for violating Vehicle Code section 23152, subdivisions (a) and (b).
        Defendant pleaded no contest to counts four through sixteen and admitted the
special allegations in exchange for dismissal of the balance of charges against him. The
factual basis to substantiate the plea is as follows:2
        Count four: On October 22, 2012, defendant drove a vehicle while under the
influence of Diazepam, Nordiazepam, Delta-9-THC, and methamphetamine, which did
influence his ability to safely operate the vehicle. Defendant did this while having two




1   Undesignated statutory references are to the Penal Code.
2 The People stipulated to a factual basis as to all misdemeanors (i.e., counts five, six,
eleven, twelve, fifteen, & sixteen).

                                               2
prior convictions for violating Vehicle Code section 23152 (Feb. 6, 2007, & Mar. 25,
2007) within 10 years.3
        Count seven: On December 19, 2012, defendant possessed methamphetamine for
sale.
        Count eight: On December 19, 2012, defendant possessed controlled ammunition
(shotgun shells), having previously been convicted of a felony. Defendant committed the
offense while released from custody on bail or his own recognizance prior to final
judgment in other felony matters (as alleged in count four).
        Count nine: On January 14, 2013, defendant drove a motor vehicle while under
the influence of alcohol (i.e., having a blood-alcohol content of 0.09 percent), having two
prior convictions for violating Vehicle Code section 23152, subdivision (a) (Feb. 6, 2007,
& Mar. 25, 2007) within 10 years. Defendant committed the offense while released from
custody on bail or his own recognizance prior to final judgment in other felony matters.
        Count ten: On January 14, 2013, defendant drove a motor vehicle while under the
influence of alcohol (i.e., having a blood-alcohol content of 0.08 percent or more), having
two prior convictions for violating Vehicle Code section 23152 subdivision (b) (Feb. 6,
2007, & Mar. 25, 2007) within 10 years. Defendant committed the offense while
released from custody on bail or his own recognizance prior to final judgment in other
felony matters (as alleged in count eight).
        Count thirteen: On March 20, 2013, defendant drove a motor vehicle while under
the influence of methamphetamine, having two prior convictions for violating Vehicle
Code section 23152 (Feb. 6, 2007, & Mar. 25, 2007) within 10 years.




3 It appears that, in reciting the factual basis for count four, the prosecutor misspoke,
stating defendant committed the offense “while having three prior convictions within a
ten year time frame . . . .” (Italics added.) According to the consolidated information,
only two prior convictions were alleged as to count four.

                                              3
       Count fourteen: On March 20, 2013, defendant possessed a usable quantity of
methamphetamine.
       The trial court denied probation and sentenced defendant to an aggregate sentence
of nine years four months in state prison. In particular, the court sentenced defendant to
the middle term of two years on count four, plus separate consecutive eight-month terms
(one-third the middle term) on counts seven, eight, nine, thirteen, and fourteen, and
separate consecutive two-year terms for each of the two section 12022.1 allegations, as
well as six months in county jail for each misdemeanor conviction (counts five, six,
eleven, twelve, & sixteen), all of which were stayed pursuant to section 654. The
People’s motion to dismiss counts one, two, three, and fifteen was granted. The court
also imposed various fees, fines, and assessments, including a $1,000 restitution fine
(§ 1202.4, subd. (b)(1)), a $1,000 parole revocation fine (§ 1202.45) stayed pending
successful completion of parole, a $100 criminal laboratory analysis fee (Health & Saf.
Code, § 11372.5, subd. (a)) “plus $260 in penalty assessments,” a $300 drug program fee
(Health & Saf. Code, § 11372.7) “plus $260 in penalty assessments,” a $50 alcohol abuse
education and prevention penalty assessment (Veh. Code, § 23645), a $331.98 mail jail
booking fee (Gov. Code, § 29550.2), and a $60.18 main jail classification fee (Gov.
Code, § 29550.2). As for the misdemeanor convictions, the court imposed a $150
restitution fine (§ 1202.4, subd. (b)(1)) each for counts five, six, eleven, twelve, and
sixteen. The court awarded defendant 952 days of presentence custody credit (476 actual
days, plus 476 conduct credits).
       Defendant filed a timely notice of appeal.
                                              II
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a



                                              4
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant. We note, however, that
the trial court erred in failing to impose a court operations assessment and a criminal
conviction assessment, as well as penalties pursuant to section 1464 and Government
Code section 76000, all of which are statutorily mandated. (§ 1465.8, subd. (a)(1); Gov.
Code, § 70373, subd. (a)(1); see also People v. Alford (2007) 42 Cal.4th 749, 754 [court
operations assessment is mandatory for all convictions]; People v. Robinson (2012)
209 Cal.App.4th 401, 405 [court operations and criminal conviction assessments “are a
required part of defendant’s sentence and may be corrected on appeal”]; People v.
Stewart (2004) 117 Cal.App.4th 907, 910-913 [penalty assessments pursuant to
Government Code section 76000, subdivision (a), and Penal Code section 1464,
subdivision (a), are mandatory].) Failure to impose mandatory fees, fines, penalties, and
assessments constitutes an unauthorized sentence, which may be corrected by an
appellate court even in the absence of an objection or argument below. (People v. Turner
(2002) 96 Cal.App.4th 1409, 1413-1415.)
       Despite our inherent authority to modify the judgment, however, we must
nevertheless remand the matter to the trial court to rectify its failure to provide a “detailed
recitation of all the fees, fines and penalties on the record,” including their amounts and
statutory bases. (People v. High (2004) 119 Cal.App.4th 1192, 1200.) As discussed
above, the trial court imposed a $100 criminal laboratory analysis fee pursuant to Health
and Safety Code section 11372.5, subdivision (a), “plus $260 in penalty assessments,”
and a $300 drug program fee pursuant to Health and Safety Code section 11372.7, “plus
$260 in penalty assessments.” Neither the sentencing transcript nor the probation report
clarifies the statutory bases for the “$260 in penalty assessments.” “Although we
recognize that a detailed recitation of all the fees, fines and penalties on the record may

                                              5
be tedious, California law does not authorize shortcuts. All fines and fees must be set
forth in the abstract of judgment. [Citations.]” (High, at p. 1200.) Accordingly, we
remand the matter to the trial court for further proceedings regarding the imposition of all
mandatory fees, fines, penalties, and assessments, and to correct the abstract of judgment
to reflect the amounts and statutory bases for all fees, fines, penalties, and assessments
imposed in accordance with the court’s opinion in High, supra, at pages 1200-1201.
                                       DISPOSITION
       Defendant’s convictions are affirmed. The matter is remanded to the trial court for
further proceedings in light of this opinion. The court is directed to prepare an amended
abstract of judgment and to send a certified copy thereof to the Department of
Corrections and Rehabilitation.




                                             BLEASE                     , Acting P. J.


We concur:


         NICHOLSON                 , J.


         BUTZ                       , J.




                                              6